Exhibit 10.k

 

 

(LOGO) [a095490003.jpg]

CHANGE IN CONTROL AGREEMENT

 

 

MTS Systems Corporation

 

14000 Technology Drive

 

Eden Prairie, MN 55344-2290

 

Telephone 952-937-4000

 

Fax 952-937-4515

 

 

 

   

          THIS CHANGE IN CONTROL AGREEMENT is made and entered into by and
between MTS Systems Corporation, a Minnesota corporation with its principal
offices at 14000 Technology Drive, Eden Prairie, MN 55344 (the “Company”) and
Laura B. Hamilton (the “Executive”), residing at Eden Prairie (business
location), and shall be effective as of this 31st day of December, 2008

          WHEREAS, the Company considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders; and

          WHEREAS, the Executive has made and is expected to continue to make,
due to the Executive’s intimate knowledge of the business and affairs of the
Company, its policies, methods, personnel, and problems, a significant
contribution to the profitability, growth, and financial strength of the
Company; and

          WHEREAS, the Company, as a publicly held corporation, recognizes that
the possibility of a Change in Control may exist, and that such possibility and
the uncertainty and questions which it may raise among management may result in
the departure or distraction of the Executive in the performance of the
Executive’s duties, to the detriment of the Company and its shareholders; and

          WHEREAS, it is in the best interests of the Company and its
stockholders to reinforce and encourage the continued attention and dedication
of management personnel, including the Executive, to their assigned duties
without distraction and to ensure the continued availability to the Company of
the Executive in the event of a Change in Control; and

          WHEREAS, the Company and the Executive previously signed a Change in
Control Agreement and now desire to amend and restate that Agreement in its
entirety to exempt it from the requirements applicable to nonqualified deferred
compensation plans pursuant to Section 409A of the Code and regulations
promulgated thereunder, and this Agreement shall be construed and administered
in a manner that is consistent with and gives effect to such intention.

          THEREFORE, in consideration of the foregoing and other respective
covenants and agreements of the parties herein contained, the parties hereto
agree as follows:

--------------------------------------------------------------------------------



Change in Control Agreement

          1.          Term of Agreement. This Agreement shall be effective from
and after the date hereof and shall continue in effect through December 31,
2009, and shall automatically be extended for successive one-year periods
thereafter unless the Board of Directors of the Company (the “Board”) shall have
approved, and the Executive is notified in writing, prior to January 1, 2010 and
each January 1 thereafter, that the term of this Agreement shall not be extended
or further extended; provided, however, that if a Change in Control shall have
occurred during the original or any extended term of this Agreement, this
Agreement shall continue in effect for a period of 24 months from the date of
the occurrence of a Change in Control or, if an event triggering the Company’s
severance payment obligations to the Executive under Section 4(d) has occurred
during such 24-month period, this Agreement shall continue in effect until the
benefits payable to the Executive hereunder have been paid in full. In the event
that more than one Change in Control shall occur during the original or any
extended term of this Agreement, the 24-month period shall follow the last
Change in Control. This Agreement shall neither impose nor confer any further
rights or obligations on the Company or the Executive on the day after the end
of the term of this Agreement. Expiration of the term of this Agreement of
itself and without subsequent action by the Company or the Executive shall not
end the employment relationship between the Company and the Executive.

          2.          Change in Control. No benefits shall be payable hereunder
unless there shall have been a Change in Control. For purposes of this
Agreement, a “Change in Control” of the Company shall mean a change in control
which would be required to be reported in response to Item 6(e) on Schedule 14A
of Regulation 14A promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Company is then subject to such
reporting requirement, including, without limitation, if:

 

 

 

              (a)          Any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any subsidiary of
the Company, becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

 

 

 

              (b)          During any period of two consecutive years (not
including any period ending prior to the effective date of this Agreement), the
Incumbent Directors cease for any reason to constitute at least a majority of
the Board of Directors. The term “Incumbent Directors” shall mean those
individuals who are members of the Board of Directors on the effective date of
this Agreement and any individual who subsequently becomes a member of the Board
of Directors (other than a director designated by a person who has entered into
agreement with the Company to effect a transaction contemplated by Section 2(c))
whose election or nomination for election by the Company’s shareholders was
approved by a vote of at least a majority of the then Incumbent Directors; or

 

 

 

              (c)          (i) The Company consummates a merger, consolidation,
share exchange, division or other reorganization of the Company with any
corporation or entity, other than an entity owned at least 80% by the Company,
unless immediately after such transaction, the shareholders of the Company
immediately prior to such transaction beneficially own, directly or indirectly
51% or more of the combined voting power of resulting entity’s outstanding
voting securities as well as 51% or more of the Total Market Value of the
resulting entity, or in the case of a division, 51% or more of the combined
voting power of the outstanding voting securities of each entity resulting from
the division as well as 51% or more of the Total Market Value of each such
entity, in each case in substantially the same proportion as such shareholders
owned shares of the Company prior to such transaction; (ii) the shareholders of
the Company approve an agreement for the sale or disposition (in one transaction
or a series of transactions) of assets of the Company, the total consideration
of which is greater than 51% of the Total Market Value of the Company, or (iii)
the Company adopts a plan of complete liquidation or winding-up of the Company.
“Total Market Value” shall mean the aggregate market value of the Company’s or
the resulting entity’s outstanding common stock (on a fully diluted basis) plus
the aggregate market value of the Company’s or the resulting entity’s other
outstanding equity securities as measured by the exchange rate of the
transaction or by such other method as the Board determines where there is not a
readily ascertainable exchange rate.

2

--------------------------------------------------------------------------------



Change in Control Agreement

          3.          Termination Following Change in Control. If a Change in
Control shall have occurred during the term of this Agreement, the Executive
shall be entitled to the benefits provided in subsection 4(d) unless such
termination is (A) because of the Executive’s death or Retirement, (B) by the
Company for Cause or Disability, or (C) by the Executive other than for Good
Reason. The Company and the Executive shall take all steps necessary (including
with regard to any post-termination services by the Executive) to ensure that
any termination described in this Section 3 constitutes a Separation from
Service as defined in subsection 3(h).

 

 

 

 

             (a)          Disability. Termination by the Company or the
Executive of the Executive’s employment based on “Disability” may occur in the
event the Executive has incurred or is afflicted with any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, and as a
result, has become eligible for and begun receiving income replacement benefits
under the terms of the Company’s long-term disability plan or policy as may be
in effect from time to time.

 

 

 

             (b)          Retirement. Termination by the Company or the
Executive of the Executive’s employment based on “Retirement” shall mean
termination on or after attaining age sixty-five (65).

 

 

 

             (c)          Cause. For purposes of this Agreement, “Cause” shall
mean:

 

 

 

 

 

               (i)            the willful and continued failure by the Executive
(other than any such failure resulting from (1) the Executive’s incapacity due
to physical or mental illness, (2) any such actual or anticipated failure after
the issuance of a Notice of Termination by the Executive for Good Reason or (3)
the Company’s active or passive obstruction of the performance of the
Executive’s duties and responsibilities) to perform substantially the duties and
responsibilities of the Executive’s position with the Company after a written
demand for substantial performance is delivered to the Executive by the Board,
which demand specifically identifies the manner in which the Board believes that
the Executive has not substantially performed the duties or responsibilities;

 

 

 

 

 

               (ii)           the conviction of the Executive by a court of
competent jurisdiction for felony criminal conduct which, in the good faith
opinion of the Company, would impair the Executive’s ability to perform his or
her duties or impair the business reputation of the Company; or

 

 

 

 

 

               (iii)          the willful engaging by the Executive in fraud or
dishonesty that is demonstrably and materially injurious to the Company,
monetarily or otherwise.

 

 

 

 

No act, or failure to act, on the Executive’s part shall be deemed “willful”
unless committed, or omitted by the Executive in bad faith and without
reasonable belief that the Executive’s act or failure to act was in the best
interest of the Company and the Executive shall have either failed to correct,
or failed to take all reasonable steps to correct, such act or failure to act
within sixty (60) days from the Executive’s receipt of written notice from the
Company demanding that the Executive take such action. The Executive shall not
be terminated for Cause unless and until the Company shall have delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board), finding that, in the good faith opinion
of the Board, the Executive’s conduct was Cause and specifying the particulars
thereof in detail.

3

--------------------------------------------------------------------------------



Change in Control Agreement

 

 

 

 

             (d)          Good Reason. The Executive shall be entitled to
terminate his or her employment for Good Reason; provided, however, that no such
termination under this Section 3(d) shall be effective unless: (A) the Executive
provides written notice to the Chair of the Board of Directors of the Company of
the existence of a condition specified in paragraphs (i) through (v) below
within 90 days of the initial existence of the condition; (B) the Company does
not remedy such condition within 30 days of the date of such notice; and (C) the
Executive terminates employment within 90 days following the last day of the
remedial period described above. For purposes of this Agreement, “Good Reason”
shall mean, without the Executive’s express written consent, any of the
following:

 

 

 

 

               (i)          the assignment to the Executive of any duties
inconsistent in any respect with the Executive’s authority, duties or
responsibilities with respect to the Executive’s position immediately prior to
the Change in Control, or any action by the Company that results in a diminution
in such authority, duties or responsibilities (whether or not occurring solely
as a result of the Company’s ceasing to be a publicly traded entity);

 

 

 

 

 

               (ii)           a material reduction in the Executive’s base
compensation in effect immediately prior to the Change in Control;

 

 

 

 

 

               (iii)           a material reduction in the budget over which the
Executive retains authority;

 

 

 

 

 

               (iv)           a material change in the geographic location at
which the Executive must perform services for the Company; and

 

 

 

 

 

               iv)           Any material violation of this Agreement by the
Company, including but not limited to any purported termination of the
Executive’s employment that is not made pursuant to a Notice of Termination
satisfying the requirements of this Agreement.

 

 

 

 

For purposes of this Section 3(d), any good faith determination of Good Reason
made by the Executive shall be conclusive. The Executive’s mental or physical
incapacity following the occurrence of an event described above in paragraphs
(i) through (v) shall not affect the Executive’s ability to terminate employment
for Good Reason and the Executive’s death following delivery of a Notice of
Termination for Good Reason shall not affect the Executive’s estate’s
entitlement to the payments and benefits provided hereunder upon a termination
of employment for Good Reason.

 

 

 

             (e)          Notice of Termination. Any purported termination of
the Executive’s employment by the Company or by the Executive shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 9. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment.

 

 

 

             (f)          Date of Termination. For purposes of this Agreement,
“Date of Termination” shall mean:

 

 

 

 

 

              (i)             If the Executive’s employment is terminated for
Disability, 30 days after Notice of Termination is given (provided that the
Executive shall have been absent from full-time performance of duties for at
least three (3) months and shall not have returned to the full-time performance
of the Executive’s duties during such 30 day period, in accordance with Section
3(a) hereof);

4

--------------------------------------------------------------------------------



Change in Control Agreement

 

 

 

 

 

                (ii)            If the Executive’s employment is terminated
pursuant to subsections (b) or (c) above or for any other reason (other than
Disability), the date specified in the Notice of Termination (which, in the case
of a termination pursuant to subsection (b) above shall not be less than 10
days, and in the case of a termination pursuant to subsection (c) above shall
not be less than 10 nor more than 30 days, respectively, from the date such
Notice of Termination is given); and

 

 

 

 

 

                (iii)          Notwithstanding anything contained herein to the
contrary, the date on which a Separation from Service takes place.

 

 

 

 

             (g)          Dispute of Termination. If, within 10 days after any
Notice of Termination is given, the party receiving such Notice of Termination
notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, or by a final
judgment, order or decree of a court of competent jurisdiction (which is not
appealable or the time for appeal therefrom having expired and no appeal having
been perfected); provided, that the Date of Termination shall be extended by a
notice of dispute only if such notice is given in good faith and the party
giving such notice pursues the resolution of such dispute with reasonable
diligence. Notwithstanding the pendency of any such dispute, the Company shall
continue to pay the Executive full compensation in effect when the notice giving
rise to the dispute was given (including, but not limited to, base salary) and
continue the Executive as a participant in all compensation, benefit and
insurance plans in which the Executive was participating when the notice giving
rise to the dispute was given, until the dispute is finally resolved in
accordance with this subsection. Amounts paid under this subsection are in
addition to all other amounts due under this Agreement and shall not be offset
against or reduce any other amounts under this Agreement.

 

 

 

 

             (h)          Separation from Service. Separation from Service means
the Executive’s termination of employment (as defined in this subsection 3(h))
from the Company and its Affiliates. A Executive incurs a termination of
employment that constitutes a Separation from Service if the Executive and the
Compensation Committee of the Board of Directors of the Company reasonably
anticipate either than the Executive will not perform any additional services
after a certain date for the Company and any Affiliate (the “Company Group”), or
that the Executive’s level of bona fide services for the Company Group will
permanently decrease to no more than 20% of the average level of bona fide
services performed over the immediately preceding 36-month period. The Executive
does not incur a Separation from Service if on military leave, sick leave, or
other bona fide leave of absence if such leave does not exceed a period of 6
months, or if longer, the period for which a statute or contract provides the
Executive with the right to reemployment with the Company Group, provided that
there is a reasonable expectation that the Executive will return to perform
further services. If an Executive’s leave exceeds 6 months but the Executive is
not entitled to reemployment under a statute or contract, the Executive incurs a
Separation from Service on the next day following the expiration of 6 months.
Where a leave of absence is due to a Disability, the 6 month leave period
described above shall be 12 months unless the leave is earlier terminated. The
service of the Executive as a director of the board of any entity in the Company
Group will not be considered in determining whether the Executive has incurred a
Separation from Service as an employee of the Company Group. The Compensation
Committee will determine whether a Executive has incurred a Separation from
Service based on the facts and circumstances and in accordance with Treas. Reg.
§1.409A-1(h)(1)(ii). For purposes of this subsection 3(h), “Affiliate” means an
entity that would be considered with the Company a single employer under
Sections 414(b) and (c) and 1563(a) of the Code, except that 50% shall be
substituted for the 80% each place it appears in Sections 414(b) and (c) and
1563(a) of the Code.

5

--------------------------------------------------------------------------------



Change in Control Agreement

 

 

 

          4.          Compensation Upon Termination or During Disability.
Following a Change in Control of the Company, as defined in subsection 2(a),
upon termination of the Executive’s employment or during a period of Disability,
the Executive shall be entitled to the following benefits:

 

 

 

 

             (a)          During any period that the Executive fails to perform
full-time duties with the Company as a result of a Disability, the Company shall
pay the Executive, the Executive’s base salary as in effect at the commencement
of any such period and the amount of any other form or type of compensation
otherwise payable for such period if the Executive were not so disabled, until
such time as the Executive is determined to be eligible for long term disability
benefits in accordance with the Company’s insurance programs then in effect or
the Executive is terminated for Disability.”

 

 

 

             (b)          If the Executive’s employment shall be terminated by
the Company for Cause or by the Executive other than for Good Reason or
Disability, the Company shall pay to the Executive his or her full base salary
through the Date of Termination at the rate in effect at the time Notice of
Termination is given and the Company shall have no further obligation to the
Executive under this Agreement, except with respect to any benefits to which the
Executive is entitled under any Company pension or welfare benefit plan,
insurance program or as otherwise required by law.

 

 

 

             (c)          If the Executive’s employment shall be terminated by
the Company or by the Executive for Disability or Retirement, or by reason of
death, the Company shall immediately commence payment to the Executive (or the
Executive’s designated beneficiaries or estate, if no beneficiary is designated)
of any and all benefits to which the Executive is entitled under the Company’s
retirement and insurance programs then in effect.

 

 

 

             (d)          If the Executive’s employment shall be terminated (A)
by the Company other than for Cause, Retirement, Disability or the Executive’s
death or (B) by the Executive for Good Reason, then the Executive shall be
entitled to the benefits provided below:

 

 

 

 

 

               (i)            The Company shall pay the Executive, through the
Date of Termination, the Executive’s base salary as in effect at the time the
Notice of Termination is given and any other form or type of compensation
otherwise payable for such period;

 

 

 

 

 

               (ii)           In lieu of any further salary payments for periods
subsequent to the Date of Termination, the Company shall pay a severance payment
(the “Severance Payment”) equal to two times the Executive’s Annual Compensation
as defined below. For purposes of this Section 4, “Annual Compensation” shall
mean the Executive’s annual salary (regardless of whether all or any portion of
such salary has been contributed to a deferred compensation plan), the average
annual Management Variable Compensation (“MVC”) earned by the Executive during
the three (3) fiscal years immediately preceding the Date of Termination or, if
less, the actual number of fiscal years the Executive has participated in the
MVC plan, and any other type or form of compensation paid to the Executive by
the Company (or any corporation (an “Affiliate”) affiliated with the Company
within the meaning of Section 1504 of the Internal Revenue Code of 1986 as it
may be amended from time to time (the “Code”)) and included in the Executive’s
gross income for federal tax purposes during the 12-month period ending
immediately prior to the Date of Termination, but excluding: a) any amount
actually paid to the Executive as a cash payment of the target bonus (regardless
of whether all or any portion of such Company bonus was contributed to a
deferred compensation plan); b) compensation income recognized as a result of
the exercise of stock options or sale of the stock so acquired; and c) any
payments actually or constructively received from a plan or arrangement of
deferred compensation between Company and the Executive. All of the items
included in Annual Compensation shall be those in effect on the Date of
Termination and shall be calculated without giving effect to any reduction in
such compensation that would constitute a breach of this Agreement. The
Severance Payment shall be made in a single lump sum within 30 days after the
Date of Termination;

6

--------------------------------------------------------------------------------



Change in Control Agreement

 

 

 

 

 

               (iii)          For the 18-month period after the Date of
Termination (the “Benefit Continuation Period”), the Company shall arrange to
provide, at its sole expense, the Executive with life, disability, accident and
health insurance benefits substantially similar to those that the Executive is
receiving or entitled to receive immediately prior to the Notice of Termination.
The Executive shall be responsible for the payment of his or her portion of the
premiums for such benefits at the same relative percentage of total premiums as
the Executive paid prior to the Date of Termination. Following the end of the
Benefit Continuation Period, the Executive shall be eligible for continued
health coverage as required by Code Section 4980B or other applicable law
(“COBRA Coverage”), as if the Executive’s employment with the Company had
terminated as of the end of the Benefit Continuation Period, and the Company
shall take such actions as are necessary to cause such COBRA Coverage not to be
offset by the provision of benefits under this paragraph (iii) and to cause the
period of COBRA Coverage to commence at the end of the Benefit Continuation
Period. The cost of providing such benefits shall be in addition to (and shall
not reduce) the Severance Payment. Benefits otherwise receivable by the
Executive pursuant to this paragraph (iii) shall be reduced to the extent
comparable benefits are actually received by the Executive during the Benefit
Continuation Period, and any such benefits actually received by Executive shall
be reported to the Company; and

 

 

 

 

 

               (iv)          The Company shall also pay to the Executive all
legal fees and expenses incurred by the Executive as a result of such
termination (including all such fees and expenses, if any, incurred in
contesting or disputing any such termination or in seeking to obtain or enforce
any right or benefit provided by this Agreement); provided that such payment for
legal fees and expenses shall be made not later than the last day of the
calendar year following the year in which the Executive incurred the fees and
expenses and the Executive’s right to such payment may not be liquidated or
exchanged for any other benefit.

 

 

 

 

             (e)          The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Section 4 (except as expressly provided in Section 4(d)(iii)) be reduced by
any compensation earned by the Executive as the result of employment by another
employer or by retirement benefits after the Date of Termination, or otherwise.

 

 

 

             (f)          The Executive shall be entitled to receive all
benefits payable to the Executive under the Company pension and welfare benefit
plans or any successor of such plan and any other plan or agreement relating to
retirement benefits which shall be in addition to, and not reduced by, any other
amounts payable to the Executive under this Section 4.

 

 

 

             (g)           The Executive shall be entitled to exercise all
rights and to receive all benefits accruing to the Executive under any and all
Company stock purchase and stock option plans or programs, or any successor to
any such plans or programs, which shall be in addition to, and not reduced by,
any other amounts payable to the Executive under this Section 4.

7

--------------------------------------------------------------------------------



Change in Control Agreement

 

 

 

             (h)          The Company will indemnify the Executive (and the
Executive’s legal representative or other successors) to the fullest extent
permitted (including payment of expenses in advance of final disposition of the
proceeding) by the laws of the State of Minnesota, as in effect at the time of
the subject act or omission, or the Articles of Incorporation and By-Laws of the
Company as in effect at such time or on the date of this Agreement, whichever
affords or afforded greater protection to the Executive; and the Executive shall
be entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by the Executive or
the Executive’s legal representatives in connection with any action, suit or
proceeding to which the Executive (or the Executive’s legal representative or
other successors) may be made a party by reason of the Executive’s being or
having been a director, officer or employee of the Company or any of its
subsidiaries or his or her serving or having served any other enterprise as a
director, officer or employee at the request of the Company, provided that the
Company shall cause to be maintained in effect for not less than six years from
the date of a Change in Control (to the extent available) policies of directors’
and officers’ liability insurance of at least the same coverage as those
maintained by the Company on the date of this Agreement and containing terms and
conditions which are no less advantageous than such policies.

 

 

          Notwithstanding anything herein to the contrary, if the Executive’s
employment is governed by a separate written employment agreement that provides
benefits upon a termination of employment, the aggregate of any payments or
benefits payable under such employment agreement shall offset and reduce the
aggregate of payments and benefits under this Agreement.

 

 

5.

Non-Compete and Confidentiality.

 

 

 

             (a)          Noncompetition. Except as provided in subsection (c)
below, the Executive agrees that, as a condition of receiving benefits under
this Agreement, the Executive will not render services directly or indirectly to
any competing organization, wherever located, for a period of one year following
the Date of Termination, in connection with the design, implementation,
development, manufacture, marketing, sale, merchandising, leasing, servicing or
promotion of any “Conflicting Product” which as used herein means any product,
process, system or service of any person, firm, corporation, organization other
than the Company, in existence or under development, which is the same as or
similar to or competes with, or has a usage allied to, a product, process,
system, or service produced, developed, or used by the Company. The Executive
agrees that violation of this covenant not to compete with the Company shall
result in immediate cessation of all benefits hereunder, other than insurance
benefits, which the Executive may continue where permitted under federal and
state law at his or her own expense.

 

 

 

             (b)          Confidentiality. The Executive further agrees and
acknowledges the Executive’s existing obligation that at all times during and
subsequent to his or her employment with MTS, the Executive will not divulge or
appropriate to the Executive’s own use or the uses of others any secret or
confidential information or knowledge pertaining to the business of MTS, or any
of its subsidiaries, obtained during his or her employment by MTS or any of its
subsidiaries.

 

 

 

             (c)          Waiver - Unfriendly Change in Control. Notwithstanding
anything herein to the contrary: the restriction on competition under subsection
(a) shall not apply if the Executive’s employment terminates following a Change
in Control which has not been approved by a majority of the Incumbent Directors
in office immediately prior to the Change in Control (an “Unfriendly Change in
Control”). Furthermore, in such event, the Company waives any other restriction
on the Executive’s employment and consents unconditionally to any employment the
Executive may subsequently obtain.

8

--------------------------------------------------------------------------------



Change in Control Agreement

          6.          Limits on Payments and Benefits. In the event that the
vesting, acceleration and payment of any equity awards or other compensation or
benefits, together with all other payments and the value of any benefit received
or to be received by the Executive would result in all or a portion of such
payment being subject to excise tax under Section 4999 of the Code, then the
amounts due under Section 4 that the Company shall pay to the Executive shall be
either (A) the full payment or (B) such lesser amount determined by the Company
in accordance with this Section 6 that would result in no portion of the payment
being subject to excise tax under Section 4999 of the Code (the “Excise Tax”),
whichever of the foregoing amounts, taking into account the applicable Federal,
state, and local employment taxes, income taxes, and the Excise Tax, results in
the receipt by the Executive, on an after-tax basis, of the greatest amount of
the payment notwithstanding that all or some portion of the payment may be
taxable under Section 4999 of the Code. In the event the amounts due under
Section 4 are reduced, the amounts shall be reduced in the following order of
priority: first, with respect to any amount that does not constitute the
“deferral of compensation” under Section 409A of the Code and regulations
promulgated thereunder, disregard the acceleration in the time of payment and
then disregard the acceleration of vesting as a result of a Change in Control
and second, with respect to any amount that constitutes the “deferral of
compensation” under Section 409A of the Code and regulations promulgated
thereunder, disregard the acceleration in the time of payment and then disregard
the acceleration of vesting as a result of a Change in Control first with
respect to Company funded amounts and then the Executive’s deferrals, in each
case only to the extent necessary to satisfy (B) above. All determinations
required to be made under this Section 14 shall be made by a nationally
recognized accounting firm that is the Company’s outside auditor immediately
prior to the event triggering the payments that are subject to the Excise Tax
(the “Accounting Firm”). The Company shall cause the Accounting Firm to provide
detailed supporting calculations of its determinations to the Company and
Executive. Notice must be given to the Accounting Firm within fifteen (15)
business days after an event entitling Executive to an amount due under this
Agreement. All fees and expenses of the Accounting Firm shall be borne solely by
the Company. The Accounting Firm’s determinations must be made with substantial
authority (within the meaning of Section 6662 of the Code). For the purposes of
all calculations under Section 280G of the Code and the application of this
Section 6, all determination as to present value shall use 120 percent of the
applicable Federal rate (determined under Section 1274(d) of the Code)
compounded based on the nature of the payment, as in effect on the date of this
Agreement, but if not otherwise specified, the Company and Executive agree to
compound such rate on a semiannual basis. The determination by the Accounting
Firm shall be final and binding on the Company and the Executive.

          7.          Funding of Payments. In order to assure the performance of
the Company or its successor of its obligations under this Agreement, the
Company may deposit in a so-called “rabbi” trust an amount equal to the maximum
payment that will be due the Executive under the terms hereof; provided,
however, that the Company shall deposit in trust the amount equal to the maximum
payment due Executive immediately upon an Unfriendly Change in Control. Under
such written trust instrument, the trustee shall be instructed to pay to the
Executive (or the Executive’s legal representative, as the case may be) the
amount to which the Executive shall be entitled under the terms hereof, and the
balance, if any, of the trust not so paid or reserved for payment shall be
repaid to the Company. If the Company deposits funds in trust, payment shall be
made no later than the occurrence of the Change in Control. The written
instrument governing the trust shall be irrevocable from and after such Change
in Control and shall contain such provisions protective of the Executive as are
contained in similar trust agreements approved by the Internal Revenue Service
in published private letter rulings (provided that the assets of the trust shall
be reachable by creditors of the Company as required by such rulings). The
trustee shall be a national bank selected by the Company with the consent of the
Executive, with trust powers and whose principal officers are located in the
Minneapolis/St. Paul metropolitan area. The trustee shall invest the assets of
the trust in any readily marketable securities of U.S. corporations (other than
the Company, its successor, or any affiliate of the Company or its successor).
If and to the extent there are not amounts in trust sufficient to pay Executive
under this Agreement, the Company shall remain liable for any and all payments
due to Executive.

9

--------------------------------------------------------------------------------



Change in Control Agreement

          8.          Successors; Binding Agreement.

          (a)          The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to 51% or more of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle the
Executive to the compensation and benefits from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Executive terminated his or her employment for Good Reason following a Change in
Control, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination.

          (b)          This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, successors,
heirs, and designated beneficiaries. If the Executive should die while any
amount would still be payable to the Executive hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s
designated beneficiaries, or, if there is no such designated beneficiary, to the
Executive’s estate.

          9.          Notice. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the last known residence address of the Executive or in the case of
the Company, to its principal office to the attention of each of the then
directors of the Company with a copy to its Secretary, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

          10.          Non-application of Section 409A of the Code. It is the
intent of the Company and the Executive that this Agreement satisfy those
requirements of Section 409A of the Code to constitute first a “short term
deferral” and then a “separation pay plan” to exempt the payments hereunder from
the definition of a “nonqualified deferred compensation plan” under Section 409A
of the Code, and the Agreement shall be so administered and interpreted in
manner consistent with, and that gives effect to, such intention. The Company
shall have the authority, without the consent of the Executive to amend such
provision to maintain to maximum extent practicable the intent that this
Agreement remains exempt from the requirements applicable to a “nonqualified
deferred compensation plan” under Section 409A of the Code and regulations and
other guidance promulgated thereunder.

          11.          Miscellaneous. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the parties. No waiver by either party hereto
at any time of any breach by the other party to this Agreement of, or compliance
with, any condition or provision of this Agreement to be performed by such
other-party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or similar time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota.

10

--------------------------------------------------------------------------------



Change in Control Agreement

          12.          Validity. The invalidity or unenforceability or any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.

          IN WITNESS WHEREOF, the undersigned officer, on behalf of MTS Systems
Corporation, and the Executive have hereunto set their hands as of the date
first above written.

 

 

 

 

 

MTS SYSTEMS CORPORATION

 

 

 

By

/s/ JEAN-LOU CHAMEAU

 

 

Its

Lead Director

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ LAURA B. HAMILTON

 

11

--------------------------------------------------------------------------------